



Exhibit 10.1



FIRST AMENDMENT TO CREDIT AGREEMENT
This First Amendment to Credit Agreement (“Amendment”) is dated as of November
23, 2015, by and among FASTENAL COMPANY, a Minnesota corporation (“Borrower”),
the undersigned “Lenders” parties to the Credit Agreement herein defined and/or
joining the Credit Agreement by their execution and delivery of this Amendment,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (in
its individual capacity, “Wells Fargo,” and in its administrative agent capacity
for the Lenders, “Administrative Agent”).
RECITALS:
A.    Borrower, Administrative Agent and the “Lenders” referred to therein are
parties to that certain Credit Agreement dated as of May 1, 2015 (as the same
may be amended in writing and in effect from time to time, the “Credit
Agreement”), pursuant to which Lenders have agreed to make loans and other
financial accommodations available to the Borrower.
B.    Borrower has requested certain modifications to the Credit Agreement,
including but not limited to, an increase of the Revolving Credit Commitment,
and the Lenders are willing to agree to such modifications to the Credit
Agreement, all subject and pursuant to the terms and conditions contained in
this Amendment.
C.    Bank of America, N.A., a national banking association (the “New Lender”)
by its execution and delivery of this Amendment shall join the Credit Agreement
as a “Lender.”
NOW, THEREFORE, the parties hereby agree to amend the Credit Agreement as
follows:
1.Definitions. Capitalized terms not defined in this Amendment have the meanings
given to them in the Credit Agreement. In addition, the following definitions in
Section 1.1 of the Credit Agreement are hereby amended by adding the following
definitions or, as applicable, deleting them in their entirety and substituting
the following therefor:


“First Amendment” means that certain First Amendment to Credit Agreement dated
as of November 23, 2015 by and among the Borrower, the Lenders and the
Administrative Agent.     


“First Amendment Closing Date” means the date of the First Amendment.


“Increased Amount Date” has the meaning assigned thereto in Section 4.15(a).


“Incremental Lender” has the meaning assigned thereto in Section 4.15(a).


“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 4.15(a).


“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section
4.15(a).


“Lender” means each Person executing this Agreement as a Lender on the Closing
Date, each Person joining this Agreement by executing the First Amendment on the
First Amendment Closing Date, each Incremental Lender and any other Person that
shall have become a party to this



4835-1758-6474.6





--------------------------------------------------------------------------------



Agreement as a Lender pursuant to an Assignment and Assumption, other than a
Person that ceases to be a party hereto as a Lender pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.


“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower delivered
in connection with Section 4.15.


“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 4.15); and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 4.15). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the First
Amendment Closing Date shall be $700,000,000.


“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 4.15).


“Swingline Commitment” means the lesser of (a) Fifty Million Dollars
($50,000,000.00), and (b) the Revolving Credit Commitment.


2.Effect of Increase of Revolving Credit Commitment. As of the First Amendment
Closing Date, the Revolving Credit Commitment, the outstanding Revolving Credit
Loans and Revolving Credit Commitment Percentages of Swingline Loans and L/C
Obligations will be reallocated by the Administrative Agent among the Revolving
Credit Lenders (including the New Lender) in accordance with the revised
Revolving Credit Commitment Percentages and the Revolving Credit Lenders
(including the New Lender) agree to make all payments and adjustments necessary
to effect such reallocation and the Borrower shall pay any and all costs
required pursuant to Section 4.9 of the Credit Agreement in connection with such
reallocation, as if such reallocation were a repayment. The Administrative Agent
shall make entries in the Register for the recordation of the name and address
of the New Lender, and the Commitments of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender (including the New Lender)
consistent with the terms of the Credit Agreement, as amended by the First
Amendment.


3.Joinder by Lender. Bank of America, N.A., by the execution and delivery of
this Amendment, hereby joins as a new Lender under the Credit Agreement and the
Loan Documents and (a) represents and warrants that it is legally authorized to
enter into this Amendment and join the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement and the Loan Documents and has
reviewed such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment and join
the Credit Agreement; (c) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms



4835-1758-6474.6
2



--------------------------------------------------------------------------------



thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.


4.Swingline Refundings. The first sentence of Subsection 2.2(b)(i) of the Credit
Agreement is hereby deleted and replaced by the following: “Swingline Loans
shall be refunded by the Revolving Credit Lenders on demand by the Swingline
Lender; provided that the Swingline Lender shall in any event demand refunding
of each Swingline Loan not later than 15 days after the date of original funding
or if such date is not a Business Day, then on the next Business Day
thereafter).


5.Incremental Loans. Section 4.15 is hereby added to the Credit Agreement as
follows:


SECTION 4.15    Incremental Loans.
(a)At any time prior to the Revolving Credit Maturity Date, the Borrower may by
written notice to the Administrative Agent elect to request the establishment of
one or more increases in the Revolving Credit Commitments (any such increase, an
“Incremental Revolving Credit Commitment”) to make revolving credit loans under
the Revolving Credit Facility (any such increase, an “Incremental Revolving
Credit Increase”); provided that (1) the total aggregate principal amount for
all such Incremental Revolving Credit Commitments shall not (as of any date of
incurrence thereof) exceed $200,000,000.00; and (2) the total aggregate amount
for each Incremental Revolving Credit Commitment (and the Incremental Revolving
Credit Increase made thereunder) shall not be less than a minimum principal
amount of $25,000,000.00 or, if less, the remaining amount permitted pursuant to
the foregoing clause (1). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that any Incremental
Revolving Credit Commitment shall be effective, which shall be a date not less
than ten (10) Business Days after the date on which such notice is given to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Revolving Credit
Commitment (any such Person, an “Incremental Lender”). Any proposed Incremental
Lender offered or approached to provide all or a portion of any Incremental
Revolving Credit Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Credit Commitment. Any Incremental Revolving
Credit Commitment shall become effective as of such Increased Amount Date;
provided that:


(i)    no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Revolving Credit
Commitment, and (2) the making of any Incremental Revolving Credit Increase
pursuant thereto;
(ii)    the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate, in form reasonably satisfactory to
the Administrative Agent, demonstrating that the Borrower is in compliance with
the financial covenants set forth in Section 8.10 based on the financial
statements most recently delivered pursuant to Section 7.1(a) or 7.1(b), as
applicable, both before and after giving effect (on a pro forma basis determined
as of the end of the period covered by such financial statements) to (1) any
Incremental Revolving Credit Commitment, and (2) the making of any Incremental
Revolving Credit Increase pursuant thereto (with any Incremental Revolving
Credit Commitment being deemed to be fully funded);
(iii)    each of the representations and warranties contained in Article VI
shall be true and correct in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case such representation and warranty



4835-1758-6474.6
3



--------------------------------------------------------------------------------



shall be true and correct in all respects) on such Increased Amount Date with
the same effect as if made on and as of such date, except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or reference to Material Adverse Effect, in which case
such representation or warranty shall remain true and correct in all respects)
as of such earlier date;
(iv)    each Incremental Revolving Credit Commitment (and the Incremental
Revolving Credit Increase made thereunder) shall constitute Obligations of the
Borrower and shall be guaranteed with the other Extensions of Credit on a pari
passu basis;
(v)    in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):
(A)    such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest and be entitled to fees, in each case
at the rate applicable to the Revolving Credit Loans, and shall be subject to
the same terms and conditions as the Revolving Credit Loans;
(B)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 4.9 in
connection with such reallocation as if such reallocation were a repayment); and
(C)    except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increase shall, except to the
extent otherwise provided in this Section 4.15, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
(vi)    any Incremental Lender with an Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;
(vii)    such Incremental Revolving Credit Commitments shall be effected
pursuant to one or more Lender Joinder Agreements executed and delivered by the
Borrower, the Administrative Agent and the applicable Incremental Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 4.15); and
(viii)    the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors



4835-1758-6474.6
4



--------------------------------------------------------------------------------



(or equivalent governing body) of each Credit Party authorizing such Incremental
Revolving Credit Increase) reasonably requested by Administrative Agent in
connection with any such transaction.
(b)    The Incremental Lenders shall be included in any determination of the
Required Lenders, and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.
(c)    On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.


6.Amendments, Waivers and Consents. Subsection 11.2(f) and the last full
paragraph of Section 11.2 of the Credit Agreement are hereby deleted in their
entirety and replaced with the following:


(f)    except as otherwise permitted by this Section 11.2, change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;


* * * *


Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 4.15 (including, without limitation, as applicable, (1) to
permit the Incremental Revolving Credit Increases to share ratably in the
benefits of this Agreement and the other Loan Documents and (2) to include any
Incremental Revolving Credit Commitment or any outstanding Incremental Revolving
Credit Increase, as applicable, in any determination of (i) Required Lenders or
(ii) similar required lender terms applicable thereto); provided that no such
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Commitment Percentage, in
each case, without the written consent of such affected Lender.
7.No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement remain in full force and effect.


8.Conditions Precedent/Subsequent. This Amendment shall be effective when the
Administrative Agent shall have received an original hereof duly executed by the
Borrower, the Administrative Agent and the Lenders, together with the following,
each in substance and form reasonably acceptable to the Administrative Agent:


a)an Amended and Restated Revolving Note executed by Borrower and payable to the
order of U.S. Bank, National Association in the maximum principal amount of
$175,000,000.00;


b)a Revolving Note executed by Borrower and payable to the order of Bank of
America, N.A. in the maximum principal amount of $160,000,000.00;





4835-1758-6474.6
5



--------------------------------------------------------------------------------



c)an Amended and Restated Swingline Note executed by Borrower and payable to the
order of Wells Fargo in the maximum principal amount of $50,000,000;


d)a Reaffirmation of Guaranty executed by Borrower and each Subsidiary
Guarantor;


e)Officer’s Certificates executed by Borrower and each Subsidiary Guarantor;


f)Good Standing Certificates issued by the Minnesota Secretary of State for the
Borrower and each Subsidiary Guarantor; and


g)opinions of Borrower’s General Counsel and Faegre Baker Daniels LLP.


9.Representations and Warranties. Except as explicitly amended by this
Amendment, Borrower reaffirms that each of the representations and warranties
contained in the Credit Agreement is true and correct in all material respects
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case such
representation and warranty is true and correct in all respects) on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date; without
limiting the forgoing, represents and warrants that the Credit Agreement, this
Amendment, the amendment documents listed in Subparagraphs 8(a)-(e) above and
each of the other Loan Documents constitute the continuing legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms (except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and general principles of equity),
and are not, to the knowledge of any of the Borrower’s officers, subject to any
existing defense, counterclaim or right of setoff by the Borrower, and
acknowledges and agrees that, to the extent that any such defense, counterclaim
and/or setoff exists, each of the same are hereby absolutely and forever waived
and released.


10.Release. Borrower hereby absolutely and unconditionally releases and forever
discharges Administrative Agent and each Lender, and each of their respective
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, that Borrower
has had, now has or has made claim to have against any such person for or by
reason of any act, omission, matter, cause or thing whatsoever arising out of,
related to or concerning the Credit Agreement or any Loan Documents from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.


11.Miscellaneous. Except as amended hereby, the Credit Agreement remains in full
force and effect in accordance with its original terms. Signature pages to this
Amendment may be executed in any number of counterparts and by facsimile or
email (PDF) transmission, all of which taken together shall constitute one and
the same instrument.


[Signature Page Follows]





4835-1758-6474.6
6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers, all as of the day and year first written
above.
FASTENAL COMPANY
 
 
By:
  /s/ Daniel L. Florness
 
Daniel L. Florness
 
Its Chief Financial Officer




[Signature Page to First Amendment to Credit Agreement dated as of November 23,
2015]



--------------------------------------------------------------------------------



AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender
By:
  /s/ Cynthia Goplen
 
Cynthia S. Goplen
 
Its Senior Vice President




[Signature Page to First Amendment to Credit Agreement dated as of November 23,
2015]



--------------------------------------------------------------------------------



U.S. BANK, NATIONAL ASSOCIATION, as Lender
By:
  /s/ Tim Landro
 
Tim Landro
 
Its Vice President




[Signature Page to First Amendment to Credit Agreement dated as of November 23,
2015]



--------------------------------------------------------------------------------



MERCHANTS BANK, N.A.             as Lender
By:
  /s/ Randal J. Domeyer
 
Randal J. Domeyer
 
Its Sr. Vice President




[Signature Page to First Amendment to Credit Agreement dated as of November 23,
2015]



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.             as Lender
By:
  /s/ Casey Klepsch
 
Casey Klepsch
 
Its Assistant Vice President




[Signature Page to First Amendment to Credit Agreement dated as of November 23,
2015]

